Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the previous Office action, dated May 7, 2021, has been received and entered into the record. By way of this response, Applicant has amended claims 72 and 76, and cancelled claims 74, 77-78, and 84.
	Claims 1-71, 74, 77-78, and 80-84 have been cancelled.
Claims 72-73, 75-76, and 79 are currently under examination.

Claim Objections
	Claim 72 was previously objected to due to the presence of a typographical error. Applicant’s amendment to the claim has addressed this issue, and the objection is therefore withdrawn.

Claim Rejections - 35 USC § 112
Claim 74 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant’s cancellation of claim 74 has obviated this rejection, and it is therefore withdrawn.

withdrawn.

Claims 72-73, 75-76, and 79 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Applicant’s amendment to the claims has addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 72-73, 75-76, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman in view of Merrill, Iizuka and Horgan (all references cited in the previous Office action).
The rejection of record can be found in the previous Office action, mailed January 11, 2021.
Applicant’s arguments have been considered in full but are not found to be persuasive.
Applicant argues that Steinman does not identify autoantibodies against osteopontin. As stated in the previous Office action, Steinman teaches that osteopontin may be a suitable target for the treatment of multiple sclerosis (MS). Steinman further teaches that antibodies against alpha-4-beta-1 integrin were known in the art, and that natalizumab, an antibody that targets alpha-4-beta-1 integrin, was useful in the treatment of MS (page 441, right column, second paragraph). Given that Steinman teaches that alpha-4-beta-1 integrin is the binding partner of 
Further, as Iizuka teaches, the presence of autoantibodies against osteopontin were known in the art. Steinman teaches that increased levels of osteopontin in plasma is indicative of relapse of MS (page 443, right column, fifth paragraph). Conversely, reduced levels of osteopontin is indicative of remission, which may be caused by the presence of an autoantibody against osteopontin. The administration of more autoantibodies would therefore reduce levels of osteopontin in the patient, which would lead to remission of MS, and the advantages of the use of autoantibodies over more traditional antibodies to osteopontin were also known to the skilled artisan.
This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644